Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM: .
Carlos Woods appeals the district court’s order denying his Fed.R.Crim.P. 33 *333motion for a new trial. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Woods, No. 1:07-cr-00127-WDQ-1 (D.Md. Feb. 19, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.